--------------------------------------------------------------------------------

Exhibit 10.1
 
 
ASSIGNMENT OF PURCHASE AGREEMENT
OF SNOW WHITE MINE
PROPERTY AND LODE CLAIMS

--------------------------------------------------------------------------------

 
This Assignment of the Purchase Agreement of the Snow White Mine Property and
Lode Claims (the “Assignment”) is made and effective December 1, 2014,


BETWEEN:
US Mine Corporation (the “Assignor"), a company organized and existing
under the laws of the State of Nevada, with its head office located at:
     
3090 Boeing Road
 
Cameron Park, CA 95682
       
AND:
Port of Call Online, Inc., (the "Assignee"), a corporation organized and
existing
under the laws of the State of Nevada, with its head office located at:
   
 
1670 Sierra Avenue, Suite 402
 
Yuba City, CA 95993



FOR THE VALUE SET FORTH HEREIN,  the Assignor hereby assigns, transfers and sets
over to Assignee all rights, title and interest held by the Assignor in and to
the Purchase Agreement of the Snow White Mine Fee Simple Property and Lode
Claims (the “Purchase Agreement”) between the US Mining and Minerals Corporation
(as “Original Seller”) and US Mine Corporation (the “Original Buyer”)  entered
into on November 28, 2014 (Exhibit A).


1.
TERMS



 
a.
The Assignor warrants and represents that the Purchase Agreement is in full
force and effect and all payments and obligation are current. The Assignor
further warrants and represents that it is in full compliance with all term or
conditions of the Purchase Agreement and is not in default (whether declared or
not) under the Purchase Agreement.



 
b.
The Assignee hereby assumes and agrees to perform all the remaining and
executory obligations of the Assignor under the Purchase Agreement including the
Terms of Purchase set forth in the Purchase Agreement and agrees to indemnify
and hold the Assignor harmless from any claim or demand resulting from
non-performance by the Assignee.



 
c.
The Assignor warrants that the Purchase Agreement is without modification, and
remains on the terms contained therein.



 
d.
The Assignor further warrants that it has full right and authority to transfer
said Purchase Agreement and that the property rights therein transferred are
free of lien, encumbrance or adverse claim.



 
e.
This assignment shall be binding upon and inure to the benefit of the parties,
their successors and assigns.





 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
CONDITIONS TO ASSIGNMENT



 
a.
The assignment of the Purchase Agreement shall be conditional upon: (i) the
Assignee’s payment of the Ernest Money ($50,000) at the time this Assignment is
signed; and (ii) the release of all existing third party liens on the Property
being purchased.

 
b.
The assignment of the Purchase Agreement shall be further conditioned on
approval of transfer of the Mining and Conditional Use Permit by the San
Bernardino County and the US Bureau of Land Management (the ”BLM”).



3.
ORIGINAL SELLER’S APPROVAL



 
a.
The parties hereto acknowledge that the Purchase Agreement, by its terms,
provides for the assignment of the Purchase Agreement upon the Original Seller’s
approval and that any assignment requires approval by the BLM . By execution of
this Assignment of Purchase Agreement both Assignor and Assignee agree that this
Assignment shall be in full force and effect and legally binding on the parties
hereto and is intended to transfer all rights, title, obligations and interest
under the Purchase Agreement to the Assignee.

 
b.
Original Seller hereby agrees to recognize this assignment and agrees to accept
Assignee’s performance of Original Buyer’s obligations under the Purchase
Agreement.

 
c.
Furthermore, Assignor agrees to fully indemnify Assignee for any costs or
expenses which may be incurred by Assignee in any action challenging the
legality or effect of this Assignment.





IN WITNESS WHEREOF, the parties have executed this Assignment on the day and
year first above written.
 
 

ASSIGNOR:      ASSIGNEE:   US MINE CORP.     PORT OF CALL ONLINE, INC.          
          /s/ John Bremer          /s/ Scott Dockter    Authorized
Signature           Authorized Signature                      John Bremer,
President            Scott Dcokter, CEO             Print Name and Title   Print
Name and Title                   AGREED AND ACCEPTED BY:       US MINING AND
MINERALS CORP.                          /s/ Joseph Mathewson       Authorized
signature                          Joseph Mathewson, President       Print Name
and Title              

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
"Exhibit A"
Purchase Agreement of Snow White Mine
Fee Simple Property and Lode Claims
 
 
[poco_usmine.jpg]






PURCHASE AGREEMENT
SNOW WHITE MINE
FEE SIMPLE PROPERTY AND LODE CLAIMS




This agreement is dated November 28, 2014
 
BETWEEN:
 
US Mining and Minerals Corporation with head office at 1807 Toyon Lane, Newport
Beach, CA 92660
 
(The "Seller")
 
-and-
 
US Mine Corp with the head office at 3090 Boeing Road, Cameron Park, CA 95682
 
("The Buyer")
 
The parties hereto being hereafter jointly referred to as "Parties" and
individually as Party. This agreement ("Purchase Agreement") concerns the
purchase of the Snow White Mine property, located near Barstow, CA in San
Bernardino County having a Permit Number – 2009M-01.
 
WHEREAS the Seller has agreed to sell to the Buyer a one hundred percent (100%)
undivided interest in the Fee Simple Property and the Placer Claims listed in
Schedule “A” upon the terms and conditions set forth herein (the “Transaction”).
 
NOW THEREFORE THIS AGREEMENT WITHNESSED that, in consideration of the mutual
covenants expressed herein and the payment of funds as set forth herein, the
Parties hereto agree as follows:
 
This Purchase Agreement, (a) shall be subject to all usual title review and
deeds as shall be customary, and such other terms, warranties, covenants and
conditions as may be customary, reasonably necessary or deemed desirable by the
Parties hereto in order to give full effect to the terms herein; and (b) is
binding upon the Parties subject to the terms and conditions set out herein.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Property Description: The Purchase Agreement comprises all rights owned, enjoyed
or controlled by U.S. Mining and Minerals Corporation (USMMC), MATCON
Corporation (MATCON) and Joseph and Sheila Mathewson (collectively the
"Sellers") as follows:
 
 
1.
located in Section 7, Township 32 South, Range 46 East, MDM, Superior Lake USGS
Quadrangle. Parcel Number 0500-161-08-0000 consisting of 80 acres of fee simple
absolute in possession land ("Land"); and

 
 
2.
located in Sections 8 and 18, Township 32 South, Range 46 East, MDM, Superior
Lake USGS Quadrangle five (5), forty (40) acre placer mining claims (as further
described in Schedule “A” below) in San Bernardino County, California
(“Claims”).

 
 
3.
The Land and Claims together contain sufficient Probable Reserves of high
quality white pumice, pumicite, rhyolite and perlite ("Probable Reserves") in
addition to all other rights including but not limited to aggregate, sand, rock,
minerals, water rights and the use of any and all appurtenant easements,
licenses and permissions owned, enjoyed, or controlled by Seller ("Mining, Water
and Mineral Rights").

 
Further, the Sellers warrant, including, but not limited to, that the Claims
listed in Schedule A and the Land (together, the "Property"): (i) comprise the
Probable Reserves; (ii) is free of all encumbrances; (iii) including the
"Permits and Conditions" section below, also comprises all other general
easements, permissions and licenses necessary to operate the Property pursuant
to the Intended Use (as defined below); and (iv) further and without prejudice
to the foregoing, that there are no claims or actions known or threatened that
may in anyway impair the foregoing (collectively, the "Current Status").
 
Intended Use: The Buyer is content to purchase and utilize the Property for the
purpose of mining, processing, crushing, grinding, screening and selling of
rock, sand, gravel, minerals, and other earthen, and alluvial materials, to
include but not limited to pumice, pumicite, ryolitic tuff, perlite, and
aluminum silicate, on, to and from the Property, and any other ancillary and
related uses including, but not limited to, the location of one or more
administrative office, aggregate and mineral production facilities and material
stockpiles, in accordance with the terms and conditions of the Conditional Use
and SMARA permits issued by San Bernardino County, the “Lead Agency” ("Intended
Purpose").
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Permits and Conditions: At the date hereof, the Sellers at their expense have
already:
 
 
1.
Obtained the required Conditional Use Permit #2009M-01 ("Permit");

 
 
2.
Completed some of the required environmental and biological studies for the
mining, quarrying, processing etc., of an initial 9.5 acres of the Property; and

 
 
3.
Filed the approved Plan of Operation and Reclamation Plan with the Lead Agency
and the Bureau of Land Management ("BLM") which has been accepted by the Agency.

 
 
4.
The Sellers also warrant that the Mineral Rights to the fee simple owned 80-
acres are still owned by the BNSF Railroad and Newmont Mining (“Newmont”), that
an option to purchase these mineral rights has been negotiated between the
BNSF/Newmont and the Sellers and they are awaiting final approval by BNSF and
Newmont Management and that this transaction will need to be completed and the
mineral rights purchased in accordance with the terms of such pending agreement
between Sellers and Railroad/Newmont (which has been approved in principle by
BNSF and Newmont and attached hereto has “Exhibit 1”) and is a condition to
consummating this Purchase Agreement between the Sellers and Buyer.

 
The Sellers also warrant that any and all such Permits either attach to the
Property or are personal to the Sellers, and in either case thereby capable of
full assignment to the Buyer.
 
Buyer Responsibilities: The Buyer acknowledges that upon closing of the
Transaction, it will be responsible:
 
 
1.
to perform, at the Buyer's cost, all mitigation measures, desert tortoise
fencing, any additional wildlife surveys or other activities needed to comply
with any operations beyond the current Permit;

 
 
2.
for the reclamation of any disturbance to the Property resulting from its mining
activity and for the posting of any bonds, financial assurance instruments and
for any increases in the bond or financial assurance that may be required from
time to time, to satisfy Agency requirements; and

 
 
3.
to become the “designated operator” of the mining property and fully comply with
all Annual Mine Inspection and Reporting requirements and agrees to file all
required County and State required reports, pay all annual fee and easement
rentals as required by statute, comply with all BLM regulations and County
Permit conditions and take all actions necessary to protect and preserve the
Mining and Conditional Use Permit.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
The Buyer further acknowledges that:
 
 
1.
all intended operations shall be conducted in accordance with all applicable and
prevailing Federal, State and County laws and regulations;

 
 
2.
all efforts shall be made to comply with the conditions of the Permit;

 
 
3.
upon Sellers’ approval, Buyer may assign its rights in this Purchase Agreement
to a third party, in which case such assignee shall agree, in writing to assume
all rights, responsibilities and obligations of Buyer pursuant to this Purchase
Agreement.

 
Terms of Purchase: Subject to the Buyer’s satisfactory inspection of the
Property, inquiry to terms & conditions of the Permit with applicable agencies,
governmental bodies, and parties involved by the Buyer by virtue hereof, it is
agreed that the purchase price of the Property shall be Six Hundred and Fifty
Thousand dollars ($650,000), which shall be payable as follows to such bank
escrow account agreed upon by the Parties:
 
 
1.
As soon as is reasonably practicable from the date hereof, the sum of Fifty
Thousand dollars ($50,000) that shall be paid into escrow ("Earnest Money") as
the initial deposit to open Escrow;

 
 
2.
The Earnest Money deposited, is necessary to complete the purchase of the
Mineral Rights from the BNSF/Newmont (“BNSF Minerals/Water Acquisition Money”)
by Sellers and will be released to the Sellers in order to complete this
purchase from BNSF/Newmont and obtain the necessary release and rights
assignment and transfer from BNSF/Newmont.

 
 
3.
Closing Date – The Parties hereby agree that the closing date shall be 45-days
after the signing and execution of this Purchase Agreement or such earlier
closing date as the Parties may agree to (the “Escrow Period”).

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Closing Deliverables:
 
 
1.
Upon the Closing Date Sellers shall deliver the fully executed sale agreement
between BNSF/Newmont and Sellers in form substantially the same as Exhibit 1
attached hereto;

 
 
2.
Upon the closing date Sellers shall deliver a final title report dated on or
near the Closing Date which final title report shall contain no material changes
from the preliminary title report previously provided to Buyer;

 
 
3.
Upon the Closing Date Sellers shall transfer through documented assignment all
permit rights and responsibilities to Buyer and shall submit correspondence to
the Lead Agency and BLM stating such transfer and authority of permit ownership
and responsibility;

 
 
4.
Upon the Closing Date Sellers shall transfer ownership to Buyer of all interest
in the 80 acre fee simple property listed in Schedule “A” with associated
mineral and water rights acquired from BNSF and transfer ownership to Buyer of
all interest in the Placer claims listed in Schedule “A”;

 
 
5.
Upon the Closing Date Buyer shall pay the balance of six hundred thousand
dollars ($600,000), to Sellers.

 
Termination Rights. (A) At the end of the escrow period (45 days) if the Sellers
have not acquired the mineral and water rights from BNSF/Newmont and provided
items 1-4 listed under Closing Deliverables, then the Buyer shall have the
option to determine that it does not wish to proceed with the Transaction, in
which case Buyer shall deliver written notice thereof to the Sellers ("Buyer’s
Termination Notice"):
 
 
1.
this pending Purchase Agreement shall immediately and conterminously terminate;

 
 
2.
save as set out in the "Return of Monies” and "Confidentiality" sections below,
neither party shall have any liability or further obligation to one another.

 
(B)           At the end of the escrow period (45 days) if the Sellers have
acquired the mineral and water rights from BNSF/Newmont and provided items 1-4
listed under Closing Deliverables, but Buyer is unable to deliver item 5 listed
under Closing Deliverables, then the Sellers shall have the option to determine
that it does not wish to proceed with the Transaction, in which case Sellers
shall deliver written notice thereof to the Buyer ("Sellers’ Termination
Notice"):
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
1.
this pending Purchase Agreement shall immediately and conterminously terminate;

 
 
2.
save as set out in the "Return of Monies" and "Confidentiality” sections below,
neither party shall have any liability or further obligation to one another.

 
Confidentiality. Both the Buyer and Sellers agree to keep strictly confidential
and not disclose to anyone other than its own employees, attorneys,
Brokers/finders, lenders, accountants, governmental agencies, and/or prospective
assignees or buyer's, any non-public information relating to the contemplated
Transaction whether obtained by the Buyer from Sellers or by Sellers from the
Buyer relating to the contemplated Transaction, except where disclosure:
 
 
1.
may be necessary to consummate the Transaction or as may be required by law; or

 
 
2.
to any third party (including, for the avoidance of doubt, this Purchase
Agreement and any documents relating to this Purchase Agreement) is deemed
reasonably necessary or desirable by the Buyer in respect of any such
disclosure, that the Buyer and such third party shall have in force a binding
confidentiality agreement.

 
The said obligations of confidentiality shall endure beyond any Termination
Notice. Both the Buyer and Sellers agree to keep strictly confidential and not
disclose to anyone other than its own employees, attorneys, Brokers/finders,
lenders, accountants, or governmental agencies, any non-public information
whether obtained by the Buyer from Sellers or obtained by Sellers from the Buyer
for a period of 24 months after such Termination Notice or termination pursuant
to the Section Termination Rights.
 
Further, notwithstanding the foregoing, (a) the said obligations of
confidentiality shall endure beyond any Termination Notice; and (b) the Buyer or
its assignee shall have the right to disclose the fact that it has entered into
an agreement with the Sellers for the purchase of the Property, with such third
parties, including the US Securities and Exchange Commission, the Buyer deems
reasonably necessary or desirable, without such third party recipient signing a
confidentiality agreement with the Buyer.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
Return of Monies. Without prejudice to the Indemnity as aforesaid, in the event
of a Buyer’s Termination Notice being issued then the Sellers agree that any and
all monies paid by the Buyer to the Sellers by virtue hereof (if any) including
any and all monies held in escrow (if at all) shall be refunded and returned
forthwith to the Buyer. This provision does not include or pertain to any monies
paid by the Buyer to consultants, contractors, suppliers or vendors retained to
support the due diligence efforts during the Escrow Period. For the avoidance of
doubt:
 
If escrow has not closed and a Buyer’s Termination Notice is given after the 45
day Escrow Period has expired, the Earnest Money shall be immediately refunded
to the Buyer's designated bank account and Buyer shall reconvey back to the
Sellers any rights or interest Buyer might’ve acquired in such Mining, Water and
Mineral Rights;
 
If the Seller has completed the transaction with BNSF/Newmont and satisfied all
the conditions under Termination Rights, such Mining, Water and Mineral Rights
shall be transferred to Buyer.
 
If escrow has not closed and a Sellers’ Termination Notice is given after the 45
day Escrow Period has expired, the Earnest Money shall be forfeited to the
Sellers and Buyer shall reconvey back to the Sellers any rights or interest
Buyer might’ve acquired in such Mining, Water and Mineral Rights;
 
Governing Law. This Purchase Agreement resulting from these negotiations shall
be interpreted under and governed by the laws of the State of California. Both
Parties agree that the state courts sitting in San Bernardino County, California
and the federal courts sitting in the Central District of California will have
exclusive jurisdiction over any action arising out of or related to such
Purchase Agreement. Further, the Sellers severally and jointly agree that in the
event of any breach or threatened breach in respect hereof, the Buyer shall also
be entitled to launch any legal proceedings in respect thereof, that without the
requirement of posting a bond or other security, may include equitable remedies,
including injunctive relief and specific performance ("Equitable Remedies"). For
the avoidance of doubt, the Parties agree that such Equitable Remedies shall not
be the exclusive remedies for any breach hereof but shall be in addition to all
other remedies available whether at law or equity.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
Non-Competition. From the date hereof and unless and until a Termination Notice
(if at all), the Buyer and Sellers agree to, (a) complete this transaction in a
spirit of cooperation and good faith  (b) to not interfere with the business or
holdings of the other; and (c) take no actions detrimental to either the Buyer
or Sellers' respective businesses. Further, unless and until a Termination
Notice (if at all) then the Sellers agree that they shall not:
 
 
1.
stake any competing mine claims

 
 
2.
contact any adjoining landowners, regulatory agencies or customers regarding
this Purchase Agreement without the prior written consent of the Buyer ; or

 
 
3.
offer for sale, advertise or otherwise issue any invitation to purchase any or
all of the Property listed in this Purchase Agreement.

 
 
****Balance of Page Intentionally Left Blank****
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties hereto, by their duly authorized representatives
as the case may be, agree to be bound by the terms set out herein from the date
hereof.
 
 
US Mine Corp
 
U.S. Mining and Minerals Corporation
         
By:
/s/ Scott Dockter  
By:
/s/ Joseph Mathewson              
Name:
Scott Dockter  
Name:
Joseph Mathewson              
Title:
CEO  
Title:
President              
Date:
11/28/2014  
Date:
11/28/2014  

 
 
MATCON Corporation
 
Joseph Mathewson
           
By:
/s/ Joseph Mathewson  
/s/ Joseph Mathewson
             
Name:
Joseph Mathewson  
Date:      
       11/28/2014                   
Title:
President  
Sheila Mathewson
             
Date:
11/28/2014  
/s/ Sheila Mathewson
                   
Date:
       11/28/2014  

 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
Schedule “A”


Fee Simple Property Legal Description


80 ACRE PARCEL 0500-161-08-0000


SOUTH HALF OF SOUTHEAST QUARTER SEC 7 TP 32 S R 46 E MOUNT DIABLO MERIDIAN






Placer Claim List


Claim Name
BLM Serial No.
Description
Federal Lands [MDM]
Acres
Snow White No. 1
CMAC-0283259
SW ¼ of SW ¼
Sec. 8, T 32 S, R 46 E.
40
Snow White No. 2
CMAC-0283260
NE ¼ of NE ¼
Sec. 18, T 32 S, R 46 E.
40
Snow White No. 3
CMAC-0297827
SE ¼ of SW ¼
Sec. 8, T 32 S, R 46 E.
40
Snow White No. 4
CMAC-0297828
NW ¼ of SW ¼
Sec. 8, T 32  S, R 46 E.
40
Snow White No. 5
CMAC-0308587
NW ¼ of NE ¼
Sec. 18, T 32 S, R 46 E.
40

































 
12

--------------------------------------------------------------------------------

 
 
 
Exhibit “1”


RELEASE OF MINERAL INTEREST


 
 
 
November 20, 2014
 
 
BNSF RAILWAY COMPANY
Corporate Real Estate Development
2500 Lou Menk Drive, AOB 3
Fort Worth, Texas 76131-2830
 
 
RE: RELEASE OF MINERAL INTEREST
 
 
GENTLEMAN:
 
Joseph R. Mathewson (hereinafter Grantee) has made an offer to acquire BNSF
Railway Company's mineral interest, if any, in certain property in San
Bernardino County, California in which he is the property owner. By instrument
dated July 7, 2006 and recorded on August 9, 2006 as Document Number 20060543167
in the San Bernardino County Recorder's office, BNSF Railway Company,
(hereinafter Grantor) conveyed to Joseph R. Mathewson and Ralph E. Prey, the
subject property reserving all minerals.
 
I hereby acknowledge by virtue of the attached copy of my ownership deed, that 1
am the current owner of the underlying property of Grantor's mineral interest
located near Barstow, San Bernardino County, State of California, as shown on
Exhibit "A", attached hereto and by this reference made a part hereof.
 
Grantee does hereby request that Grantor issue a quitclaim and release deed for
the purpose of releasing its mineral interest, if any, in the subject property
for and in consideration of Twenty Two Thousand and No/100 Dollars ($22,000.00).
Check should be made payable to BNSF Railway Company. Grantee will be
responsible for any outstanding taxes and costs for survey, abstract, title
insurance, excise taxes, documentary stamps, recording fees, etc. Grantor will
retain all water rights and petroleum related mineral rights except the right of
the Grantee to use water for their non-commercial use only on the released
property. BNSF is not conveying or releasing any mineral rights or interest that
may have been previously granted to Newmont and others and Grantee acknowledges
this requested Release applies only to BNSF's interest, if any, and not to the
mineral interests or rights of others.
 
Upon execution and return of 2 copies of this Agreement and checks, to Jones
Lang LaSalle, Grantor's agent, a Quitclaim and Release Deed will be prepared and
delivered to Grantor for acceptance and execution. Upon execution, one copy of
this Agreement and the Quitclaim and Release Deed will be returned to Grantee
for recording in the county records.
 
Grantee acknowledges that a material consideration for this agreement, without
which it would not be made, is the agreement between Grantee and Grantor, that
the Grantee shall pay upon return of this Agreement signed by Grantee to Grantor
a processing fee in the amount of $2,000.00 over and above the agreed upon
consideration. Said fee shall be made payable to BNSF Railway Company by a
separate check.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
This agreement is not a binding agreement and shall become binding only when,
and if, it is executed by Grantee and fully approved and executed by the
Grantor.
 
Sincerely,
 

--------------------------------------------------------------------------------

Joseph R. Mathewson
 
 

GRANTEE:     GRANTOR:               Joseph R. Mathewson   BNSF RAILWAY COMPANY,
        A Delaware corporation               By:     By:     Grantee's name as
it is to appear on deed         (PRINTED/TYPED)   Print Name:           Title:  
                    Dated:                 Grantee's Address:   BNSF Address:  
      c/o Jones Lang LaSalle                       Attn: _____________________  
        3017 Lou Menk Drive , Suite 100           Fort Worth, Texas 76131-2800  
Attn:       Fax:   817-306-8129   Fax:        Phone:  817-230-2600   Phone:    
                  Grantee's SSN or
EIN: ________________________________________________        

 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
EXHIBIT "A"
 
DESCRIPTION / DRAWING OF PROPERTY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
[poco_map.jpg]
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
EXHIBIT "B"
 
OWNERSHIP DEED







































 




 
17

--------------------------------------------------------------------------------